Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-18 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s drawing revisions (See Drawing revisions filed 2 February 2022) overcome the drawing objections set forth in the Ex Parte Quayle action dated 2 December 2021.
Independent Claim 14 recites limitations that include a robot for transporting cargo boxes, comprising
a drive unit,
a cargo box storing unit and a cargo box delivery unit,
wherein the drive unit drives the cargo box storing unit and the cargo box delivery unit to move together;
the cargo box storing unit comprises one or more cargo box storing spaces;
the cargo box delivery unit is configured to deliver the cargo box between the cargo box storing space and a shelf,
wherein the cargo box storing unit comprises a supporting guide rail;
wherein the cargo box delivery unit comprises a lifting device, a rotating device and a retractor device,
wherein one end of the lifting device is connected to the supporting guide rail and is slideable up and down in a vertical direction along the supporting guide rail, and the other end of the lifting device is connected to the retractor device by the rotating device;
wherein a rotation axis of the retractor device is parallel to a moving direction of the lifting device and passes through the retractor device. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 7, 2022